Argued April 27, 1923.
The plaintiff brought this action in the County Court of Allegheny County for the demurrage charges on two carloads of steel rails, consigned by the defendant to itself at Hartland, West Virginia, which had been delivered to one French pursuant to instructions received from the defendant after the cars had been lying at the point of destination nearly two months.
The action was defended against on the ground that the plaintiff had made a misdelivery, by turning the cars over to French without requiring him to prepay the demurrage, in accordance with defendant's instructions.
Unfortunately for the defendant neither its original letter of March 2d, nor its telegrams of March 7th and March 12th, contained specific directions not to deliver the cars to French unless the demurrage charges were prepaid by him, nor instructions as to their disposition in case he refused to do so. The order to deliver was positive, and not conditioned on the prepayment of the demurrage.
It was admitted that the cars were consigned by defendant to itself, that notice of their arrival at Hartland was given the defendant the same day and that it refused to accept delivery or furnish orders for their disposition until delivery was ordered to French; hence want of notice of nonacceptance of the shipment by the consignee, which played such an important part in Davis v. Smutzinger, 281 Fed. 640, is not here present. The correspondence shows that the defendant knew of the demurrage *Page 306 
charges and recognized them as valid: B.  O.R.R. Co. v. Samuel,48 Pa. Super. 274.
Under the Transportation Act, the shipper is primarily responsible for the freight and lawful charges, including demurrage: Wells, Fargo  Co. v. Cuneo, 241 Fed. 727; Pa. R.R. Co. v. Whitney  Kemmerer, 73 Pa. Super. 588; Pa. R.R. Co. v. General Crushed Stone Co., 76 Pa. Super. 186; C.C.C. 
St. Louis Ry. Co. v. Dettlebach, 239 U.S. 588. The contract of carriage was fully complied with: Bessemer  Lake Erie R.R. Co. v. Ford Collieries Co., 273 Pa. 166; and delivery made to the person named by the consignor-consignee. The defendant's primary liability for the demurrage charges which had been incurred was not affected by its request that plaintiff insist upon French's payment of them. There was no misdelivery.
Recovery in this action is not prevented by section 405, paragraph 2, of the Transportation Act of February 28, 1920, c. 91, Barnes Federal Code Supplement, section 7886. Such defense was not suggested in the affidavit of defense, nor raised in the court below. The purpose of the provision was to prevent unjust discrimination in the payment of freight charges, not to effect their forfeiture.
The assignment of error is overruled and the order of the court of common pleas refusing to allow an appeal from the county court is affirmed at the costs of the appellant.